department of the treasury internal_revenue_service washington d c date number release date uil wta-n-109612-99 memorandum for director employee_plans division op e ep from chief branch cc ebeo subject our memorandum of date this is in connection with the attached memo which we sent to you on date on the issue of whether a retirement_plan is a retirement_system within the meaning of sec_3121 of the internal_revenue_code we understand that our advice was requested in order for the advice in turn to be provided to a field_office our memo therefore constitutes chief_counsel_advice within the meaning of sec_6110 and will be disclosed under the applicable procedures department of the treasury internal_revenue_service washington d c cc ebeo wta-n-109612-99 date jerry e holmes memorandum for director employee_plans division op e ep from subject chief branch cc ebeo state x you have requested assistance on the question of whether the state x is a retirement_system within the meaning of sec_3121 of the internal_revenue_code code facts state x sponsors the a retirement_plan available to all employees not covered by the teachers’ retirement_system of state x members of this plan hold service jobs such as cafeteria workers maintenance workers and bus drivers participation in the plan is required as a condition_of_employment the terms of the are outlined in a plan document entitled according to this document members are required to contribute dollar_figure per month during the school year the employer also makes contributions in an unspecified amount the contributions are deposited into a_trust under the psers plan the trust is examined each year by an independent actuarial firm to determine its ability to make the payments for which it is obligated as well as by an accounting firm benefits are calculated on the basis of the retirement benefit formula according to which a monthly benefit rate in effect at the time is multiplied by a factor representing years and months of service the benefit rate in effect in was dollar_figure monthly benefits are calculated as follows yrs x dollar_figure dollar_figure yrs x yrs x wta-n-109612-99 the monthly benefit is reduced if the member chooses one of several options among them different forms of joint_and_several annuity and a guaranteed benefit amount benefits are reduced for early retirement before age by ½ of one percent for each month under the age of vesting occurs after years_of_service prior to vesting an employee who leaves is entitled to a refund of his or her contributions plus interest the plan makes no specific reference to part-time employees who appear to be covered on the same terms as full-time employees the document states that substitute employees who work less than percent of the time during a monthly period do not participate in the plan typical yearly compensation of employees covered by the plan is as follows dollar_figure for a bus driver working hours per week dollar_figure for a lunchroom employee working hours per week and dollar_figure for a custodian working hours per week some state x school districts withhold and pay taxes under the federal_insurance_contributions_act fica for employees who participate in but some do not question sec_1 do the minimum benefit requirements have to be met on an individual-by- individual basis sec_31_3121_b_7_-2 does the meet the minimum benefit requirement and the specifications found in revproc_91_40 and sec_31_3121_b_7_-2 do the part-time workers meet the nonforfeitable exception under sec_31_3121_b_7_-2 does the qualify for the exception to the definition of employment for purposes of fica withholding law sec_3101 and sec_3111 of the code impose fica_taxes on the wages paid_by employers to employees with respect to employment sec_3101 and sec_3111 impose old-age survivors and disability insurance oasdi taxes on the wages of employees sec_3101 and sec_3111 impose medicare taxes on the wages of employees in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment wta-n-109612-99 sec_3121 of the code generally excludes from employment services performed in the employ of any state or any political_subdivision thereof or any wholly-owned instrumentality of any one or more of the foregoing sec_3121 added to the code by the omnibus budget reconciliation act of and effective for services performed after date excludes from employment only the services of an employee of a state political_subdivision or wholly-owned instrumentality who is a member of a retirement_system sec_31_3121_b_7_-2 of the employment_tax regulations provides that an employee is not a member of a retirement_system at the time service is performed unless at that time he or she is a qualified_participant as defined in paragraph d of the regulation in a retirement_system that meets the requirements of paragraph e of the regulation with respect to that employee a pension annuity retirement or similar fund or system is not a retirement_system with respect to an employee on a given day unless it provides a retirement benefit under the system that is comparable to the benefit provided under the old- age portion of the oasdi program of social_security sec_31 b - e i sec_31_3121_b_7_-2 provides that a defined benefit retirement_system maintained by a state political_subdivision or instrumentality meets the requirements if and only if the employee has an accrued_benefit under the system that entitles the employee to an annual_benefit commencing on or before his or her social_security_retirement_age that is at least equal to the annual primary insurance amount pia the employee would have under social_security for this purpose the pia is determined as if the employee had been covered under social_security for all periods of service with the state political_subdivision or instrumentality had never performed service for any other employer and had been fully insured within the meaning of sec_214 of the social_security act except that all periods of service with the state political_subdivision or instrumentality must be taken into account ie without reduction for low-earning years an employee is a qualified_participant in a defined benefit retirement_system with respect to services performed on a given day if the employee has a total accrued_benefit that meets the minimum benefit requirement sec_31_3121_b_7_-2 specific requirements under the regulation apply to determine whether a part-time seasonal or temporary employee is a qualified_participant in the plan a part-time_employee is any employee who normally works hours or less per week a seasonal employee is any employee who normally works on a full-time basis less than months in a year a temporary employee is any employee performing services under a contractual arrangement with the employer of years or less duration sec_31_3121_b_7_-2 wta-n-109612-99 a part-time seasonal or temporary employee is not a qualified_participant on a given day unless any benefit relied upon to meet the requirements of paragraph d is 100-percent nonforfeitable on that day under rules similar to those under sec_411 sec_31_3121_b_7_-2 a benefit does not fail to be nonforfeitable solely because it can be immediately distributed upon separation of service without the consent of the employee provided that the present_value of the benefit does not exceed dollar_figure a part-time seasonal or temporary employee’s benefit under a retirement_system is considered nonforfeitable on a given day if on that day the employee is unconditionally entitled to a single-sum distribution on account of death or separation_from_service of an amount that is at least equal to percent of the participant’s_compensation for all periods of credited service the participant must be entitled to a reasonable rate of interest on the distributable_amount sec_31_3121_b_7_-2 and e iii c code sec_414 states that a defined_contribution_plan means a plan which provides for an individual_account for each participant and for benefits based solely on the amount contributed to the participant’s account and any income expenses gains and losses and any forfeitures of accounts of other participants which may be allocated to the participant’s account code sec_414 states that a defined_benefit_plan means any plan which is not a defined_contribution_plan revproc_91_40 1991_2_cb_694 sec_3 provides safe-harbor formulas for defined benefit retirement systems benefits calculated under these formulas are deemed to meet the minimum retirement benefit requirement of sec_31_3121_b_7_-2 for defined benefit plans section dollar_figure provides that a plan meets the minimum retirement benefit requirement with respect to an employee if it satisfies the following conditions it makes available to the employee a single_life_annuity payable no later than age that is at least percent of average compensation_for each year or fraction of a year of credited service for this purpose average compensation may be defined as the average of the employee's compensation over the or fewer consecutive or non-consecutive months that provides the highest such average the average of the employee's compensation_for his or her last or fewer months of service or the average of the employee's compensation_for his or her high consecutive or non-consecutive or final or fewer calendar or plan years_of_service analysis whether an employee’s services are excepted from employment under sec_3121 turns on whether the individual employee is a qualified wta-n-109612-99 participant in a retirement_system at the time the services are performed although the concept of retirement_system is very broad the system must provide a minimum benefit to an employee in order for the employee’s services to be excepted from employment thus the minimum benefit requirement must be met on an employee- by-employee basis however it is possible to conclude that the benefits provided under a particular system are so low that the minimum benefit requirement will never be met the plan falls within the sec_414 definition of a defined_benefit_plan ie any plan which is not a defined_contribution_plan under sec_31_3121_b_7_-2 a defined benefit retirement_system must provide a benefit which is at least equal to the annual pia that an employee would have under social_security as an initial matter it is apparent that the benefits calculated under the are very much less than the social_security pia for example an employee who worked years at a salary of dollar_figure a year would have average monthly earnings_of dollar_figure but a benefit of only dollar_figure revproc_91_40 sec_3 provides a safe_harbor for a defined_benefit_plan which provides a single_life_annuity payable beginning no later than age that is at least percent of average compensation_for each year or fraction thereof of credited service for this purpose average compensation may be defined as the average of the employee’s compensation over the last or fewer months the benefit is not based upon average compensation the benefit formula includes a factor for years_of_service but entirely omits the factor for amount of compensation consequently the benefit formula does not satisfy the safe_harbor standards of revproc_91_40 the plan does not satisfy the definition of retirement_system under sec_31_3121_b_7_-2 since the plan does not satisfy the definition of a retirement_system it is not strictly speaking necessary to reach the question of whether individuals including part-time employees are qualified participants in a retirement_system within the statutory definition you have asked us to discuss part-time employees and such a discussion is helpful to call attention to the fact that the plan is deficient in more than one respect 1calculation of the pia is based upon average indexed monthly earnings aime for the formula wa sec_90 percent of the first dollar_figure of aime percent of any aime between dollar_figure and dollar_figure percent of any aime above dollar_figure social_security_benefits including medicare cch wta-n-109612-99 the regulation contains a specific requirement applicable to part-time seasonal or temporary employees these employees are not qualified participants on any day unless their benefits are 100-percent nonforfeitable on that day sec_31_3121_b_7_-2 under the benefits are not 100-percent nonforfeitable within the meaning of sec_411 until the employee completes years_of_service alternatively under sec_31 b - d ii the employee must be unconditionally entitled to a single-sum distribution on account of death or separation_from_service of an amount that is at least equal to percent of the participant’s_compensation for all periods of credited service plus interest at a reasonable rate in other words when a retirement_system does not provide for immediate vesting the regulation contains more stringent requirements for part-time seasonal and temporary employees than for full-time long-term employees the plan does not comply with these requirements a non-vested employee who leaves the plan receives only his or her own contribution dollar_figure per month with interest some temporary employees do not participate in the plan at all therefore even if the plan did qualify as a retirement_system its members who are part-time seasonal or temporary employees would not be qualified members of the plan until fully vested in a minimum benefit conclusion sec_1 the minimum benefit requirements must generally be met on an individual-by-individual basis the does not meet the minimum benefit requirement under sec_31_3121_b_7_-2 or revproc_91_40 for any employee part-time workers do not meet the nonforfeitability requirement under sec_31_3121_b_7_-2 until they have completed years of credited service services performed by an employee who is a member of are not excepted from employment under sec_3121
